MORGAN, J.
The continuance applied for by the plaintiff in this suit was improperly refused.
Plaintiff docs not reside in Louisiana.
• Shortly after her suit was filed, her counsel took out a commission to procure her testimony. Sixty days were allowed by the judge for the return thereof.
■When the case was called for trial the delay within which the commission was to be returned had not expired. No steps were taken to cause the time granted for the return of the commission to be curtailed. No offer was made to admit the facts which the commission was obtained to establish. The case should have been continued.
It is therefore ordered, adjudged, and decreed that the judgment of the district court be avoided, annulled, and reversed, and that this case be remanded to be proceeded in according to law, the costs of appeal to be borne by plaintiff.
Eehearing refused,